Title: To Benjamin Franklin from Matthew Parke, 1 March 1782
From: Parke, Matthew
To: Franklin, Benjamin


Sir,
L. Orient March 1st. 1782
I have been Hond. with your Excellencys letter of feby. 3d. which gives me great Satisfaction together with my Brother Officers.
I sincerely thank you not only for your kind advice but for your Offers of service.
I have wrote the Minister of France, a letter of this date, begging him to give Orders for the payment of our part of prize money into the Hands of our Attornys, Messr. Puchelberg & Co. Merchts. in this place.
I beg your Excellency to appologize to the Minister for the liberty I have taken, & your interest with him in our behalf.
I am Sir with every Sentament of Respect— Your Excelly. obed Servt
Matthew Parke
His Excellency Dr. Franklin Minister from United States
 
Addressed: His Excellency Benja. Franklin Esqr. / Minister Plenipotentiary at the / Court of Versaills / Passy / near Paris
